Citation Nr: 0317842	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

The veteran testified before an acting Veterans Law Judge 
(VLJ) of the Board sitting at the RO in January 2003.  A 
transcript of this hearing has been associated with the 
claims file.  This VLJ will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


REMAND

A review of the veteran's service records fails to show that 
he had a combat military specialty or was awarded decorations 
for valor.  The Board notes that in the January 2001 rating 
decision, the RO stated that the veteran needed to specify 
his unit of assignment during ground combat, and needed to 
provide detailed information regarding his alleged in-service 
stressors.  The Board finds that the veteran has provided 
this information.  Unfortunately, VA has yet to attempt to 
verify his claimed stressors with the appropriate office of 
the Department of Defense.  Such inquiry is required before 
VA can adequately verify the veteran's claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f). 

At his Board hearing in January 2003, the veteran testified 
that he was currently receiving Social Security 
Administration (SSA) benefits.  It is unclear if these 
benefits were awarded on the basis of a medical disability 
preventing employment.  A review of the claims file does not 
indicate that the RO has attempted to verify whether the 
veteran has filed a claim with SSA and, if so, attempt to 
obtain the medical evidence in connection with such a claim.  
VA is required to obtain SSA medical records when 
adjudicating claims for VA compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Under the 
circumstances, the RO must request the veteran to confirm 
whether he is receiving SSA disability benefits and, if so, 
the RO should obtain the medical evidence associated 
therewith.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  Request the appellant to submit a 
signed release forms in order to obtain 
treatment records in the possession of a 
John/Jim/Jan Langer at the Apple Valley 
Medical Center in Yakima, Washington; and 
the Vet's Center in Yakima, Washington.  
If such releases are returned, make 
arrangements to obtain these treatment 
records and, if received, placed in the 
claims file.  

2.  Obtain the veteran's medical records 
from the VA Puget Sound Healthcare System 
(to include the Seattle and Walla Walla 
VAMCs, and the VA Outpatient Clinic in 
Yakima, Washington) for all treatment of 
his psychiatric disability/PTSD dated 
from September 2001 to the present time.  

3.  The RO should contact the veteran and 
request that he state definitively 
whether he is receiving SSA disability 
benefits.  If so, he should be requested 
to submit a legible copy of the SSA 
decision that awarded these benefits.  If 
the veteran replies in the affirmative, 
the RO should then contact the SSA and 
secure all medical records reviewed in 
awarding benefits, as well as a copy of 
any SSA decision granting those benefits.  
All evidence obtained must be 
incorporated into the claims file.

4.  Please send a letter to the United 
States Armed Services Center for Research 
of Unit Records (Center) requesting any 
available information which might 
corroborate the veteran's alleged in-
service stressors, including information 
as to whether the units identified by the 
veteran ever engaged in combat.  The 
Center should be requested to provide any 
available unit histories for the periods 
in question.  The veteran's units of 
assignment in Vietnam were as follows:

(1)	HHC214thAvnBn(Cbt) FEPA-Vietnam 
from December 13, 1969 to June 
16, 1970 and from October 1, 
1970 to November 5, 1970, with 
principal duty as X-ray 
Specialist
(2)	758th Medical Detachment FEPA-
Vietnam from June 17, 1970 to 
September 30, 1970, with 
principal duty as X-ray 
Specialist.

His claimed stressors include:

(1)	Volunteering for duty in an 
ambush of the enemy (to help 
assist the assigned medical 
corpsman PFC James Tillman) with 
the "7/1 or 1/7" or "7/5 or 
5/7" Air Cavalry in either 
February or March 1970 or May or 
June 1970.  This incident 
allegedly resulted in a 
firefight with an enemy unit 
along a river in the Mekong 
Delta that required support from 
U. S. attack helicopters.
(2)	Helping treat grievously injured 
U. S. soldiers at the dispensary 
to which he was assigned 
(identified by veteran to be 
located at Vinh Long Air Field).
(3)	Being subjected to regular enemy 
mortar attacks, that on one 
occasion hit and destroyed his 
base's ammunition dump.
(4)	Witnessing a sergeant die 
outside of his base's enlisted 
club.
(5)	Participating in the recovery of 
the remains of a lieutenant 
(presumably at his base) who had 
been killed in an explosion in 
the barracks due to a booby 
trap.
(6)	Taking a severely injured or 
dead South Vietnamese soldier 
back to a Vietnamese base, where 
the veteran was turned away at 
gunpoint, forcing him to dispose 
of the body in a ditch.

5.  Thereafter, the RO should review the 
file and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated in-service 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
The examiner must utilize DSM-IV in 
diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each diagnostic criteria is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

8.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby notified that it is his 
responsibility to report for all examinations, to cooperate 
in the development of the claim, and that the consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




